[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY CT Page 6426
Betty Solan seeks a prejudgment remedy of attachment to secure a claim based on an order entered by the Circuit Court of the Sixth Judicial Circuit, Pinellas County, Florida. The Florida court ordered David Solan to pay Betty Solan $19,523.00 for attorney and witness fees incurred in connection with legal proceedings which may still be ongoing. To succeed in an action upon a foreign judgment, the plaintiff must prove the existence of a valid and final personal judgment. The evidence fails to show the Florida court order is a valid and final personal judgment. David Solan contends it is not. Because Betty Solan has failed to establish the existence of a valid and final personal judgment, the application for a prejudgment remedy is denied. In arriving at this conclusion, the standards applicable to prejudgment remedies have been followed by the court. See New England Land Co., Ltd. v. DeMarkey, 213 Conn. 612, CT Page 6427 619 (1990).
THIM, JUDGE